Exhibit 10.28C

Execution Version

THIRD AMENDMENT TO CREDIT AGREEMENT

THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of February 9,
2016, to that certain ABL Credit Agreement, dated as of June 10, 2015 (as
amended, supplemented or otherwise modified through the date hereof, the “Credit
Agreement”), among Tesla Motors, Inc. (the “Company”, and together with each
Wholly-Owned Domestic Subsidiary of the Company that becomes a U.S. Borrower
pursuant to the terms of the Credit Agreement, collectively, the “U.S.
Borrowers”), Tesla Motors Netherlands B.V. (“Tesla B.V.”, and together with each
Wholly-Owned Dutch Subsidiary of Tesla B.V. that becomes a Dutch Borrower
pursuant to the terms of the Credit Agreement, collectively, the “Dutch
Borrowers”; and the Dutch Borrowers, together with the U.S. Borrowers,
collectively, the “Borrowers”), the lenders from time to time party thereto (the
“Lenders”), Deutsche Bank AG New York Branch, as Administrative Agent (the
“Administrative Agent”) and as Collateral Agent, and the other agents party
thereto.

RECITALS:

WHEREAS, the Company has requested that the available commitments under the
Credit Agreement be increased from $750,000,000 to $1,000,000,000;

WHEREAS, pursuant to Section 13.12 of the Credit Agreement, the Credit Agreement
may be amended with the written consent of the Required Lenders and each Credit
Party party to the Credit Agreement;

WHEREAS, pursuant to Section 13.12, any increase to the Revolving Loan
Commitment of any Lender requires the written consent of such Lender (each
Lender increasing its Revolving Loan Commitment pursuant to this Amendment, an
“Increasing Lender”); and

WHEREAS, the parties now wish to amend the Credit Agreement in certain respects.

AGREEMENT:

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

Section 1. Defined Terms. Unless otherwise specifically defined herein, each
term used herein (including in the recitals above) has the meaning assigned to
such term in the Credit Agreement.

Section 2. Amendments.

2.1 Amendments to Section 1.1 of the Credit Agreement.

2.1.1 The following defined term shall be inserted into Section 1.1 of the
Credit Agreement in appropriate alphabetical order:

“Third Amendment Effective Date” shall mean February 9, 2016.

2.1.2 The definition of “Total Revolving Loan Commitment” in Section 1.1 of the
Credit Agreement shall be amended and restated in its entirety as follows:

“Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Revolving Loan Commitments of each of the Lenders at such time. As of the Third
Amendment Effective Date, the Total Revolving Loan Commitment is $1,000,000,000.

--------------------------------------------------------------------------------

2.2 Amendment to Schedule 1.01(a) to the Credit Agreement. Schedule 1.01(a) to
the Credit Agreement shall be amended and restated in its entirety as set forth
on Schedule 1 hereto.

2.3 Amendment to Dollar Thresholds. The Credit Agreement shall be amended such
that Section 2.14(e) of the Credit Agreement shall apply to the increase in the
Total Revolving Loan Commitment effected pursuant to this Amendment as if such
increase were a provision of Incremental Commitments pursuant to Section 2.14 of
the Credit Agreement.

2.4 Amendment to Section 10.01(t) of the Credit Agreement.  Clause (t) of
Section 10.01 of the Credit Agreement  shall be amended by inserting “bankers’
acceptances, bank guarantees,” immediately after “letters of credit,” in the
second line thereof and by inserting “bankers’ acceptances or bank guarantees,”
after “undrawn letters of credit,”.

2.5 Amendment to Section 10.04(m) of the Credit Agreement.  Clause (m) of
Section 10.04 of the Credit Agreement shall be amended by inserting “bankers’
acceptances, bank guarantees” immediately prior to “performance bonds” in the
third line thereof and by inserting “, bankers’ acceptances and bank guarantees”
immediately after “letters of credit” in the fourth line thereof.

Section 3. Conditions. This Amendment shall become effective on the date on
which the following conditions precedent have been satisfied or waived (the date
on which such conditions shall have been so satisfied or waived, the “Amendment
Effective Date”):

(a) The Administrative Agent shall have received a counterpart of this
Amendment, executed and delivered by the Credit Parties, the Administrative
Agent, the Required Lenders and each Increasing Lender.

(b) All fees required to be paid to the Administrative Agent and the Lenders in
connection herewith, accrued reasonable and documented out-of-pocket costs and
expenses (including, to the extent invoiced in advance, reasonable legal fees
and out-of-pocket expenses of counsel) and other compensation due and payable to
the Administrative Agent and the Lenders on or prior to the Amendment Effective
Date shall have been paid.

(c) Each of the representations and warranties made by the Credit Parties in or
pursuant to the Credit Agreement or in or pursuant to the other Credit Documents
shall be true and correct in all material respects (except that any
representation and warranty that is qualified or subject to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct in all
respects) on and as of the Amendment Effective Date as if made on and as of such
date except for such representations and warranties expressly stated to be made
as of an earlier date (in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date).

(d) No Default or Event of Default shall exist on the Amendment Effective Date.

(e) The Administrative Agent shall have received an officer’s certificate from
an Authorized Officer of the Company and dated as of the Amendment Effective
Date, certifying that each condition set forth in Sections 3(c) and (d) hereof
have been satisfied on and as of the Amendment Effective Date.

(f) The Administrative Agent shall have received from Wilson Sonsini Goodrich &
Rosati, P.C., special New York counsel to the Credit Parties, an opinion in form
and substance reasonably satisfactory to the Administrative Agent addressed to
the Administrative Agent, the Collateral Agent and each of the Lenders and dated
the Amendment Effective Date covering such matters incident to the transactions
contemplated herein as the Administrative Agent may reasonably request.

(g) The Administrative Agent shall have received from DLA Piper Nederland N.V.,
special Dutch counsel to the Dutch Credit Parties, an opinion in form and
substance reasonably satisfactory to the Administrative Agent addressed to the
Administrative Agent, the Collateral Agent and each of the Lenders and dated the
Amendment Effective Date covering such matters incident to the transactions
contemplated herein as the Administrative Agent may reasonably request.

--------------------------------------------------------------------------------

(h) The Administrative Agent shall have received a certificate from each Credit
Party, dated the Amendment Effective Date, signed by an Authorized Officer of
such Credit Party (or, with respect to Tesla B.V., its directors), and, if
signed by an Authorized Officer of such Credit Party, attested to by another
Authorized Officer of such Credit Party, in the form of Exhibit E-2 to the
Credit Agreement (or such other form reasonably acceptable to the Administrative
Agent) with appropriate insertions, together with copies of the certificate or
articles of incorporation and by-laws (or other equivalent organizational
documents relating to any Dutch Credit Party), as applicable, of such Credit
Party and the resolutions of such Credit Party referred to in such certificate.

(i) The Administrative Agent shall have received a good standing certificate (or
equivalent) for the Company.

Section 4. Representations and Warranties, etc.  The Borrowers hereby confirm,
reaffirm and restate that each of the representations and warranties made by any
Credit Party in the Credit Documents is true and correct in all material
respects on and as of the Amendment Effective Date (it being understood and
agreed that (x) any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date and (y) any representation or warranty
that is qualified by “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects).  The Borrowers represent
and warrant that, immediately after giving effect to the occurrence of the
Amendment Effective Date, no Default or Event of Default has occurred and is
continuing.  The Borrowers represent and warrant that each Credit Party (i) has
the Business power and authority to execute, deliver and perform the terms and
provisions of this Amendment and has taken all necessary Business action to
authorize the execution, delivery and performance by thereof and (ii) has duly
executed and delivered this Amendment, and that this Amendment constitutes a
legal, valid and binding obligation of the Borrowers enforceable against each
Borrower in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

Section 5. Acknowledgement.  For the avoidance of doubt, it is understood and
agreed that on and after the Amendment Effective Date, the Company does not have
the right to request Incremental Commitments pursuant to Section 2.14 of the
Credit Agreement.

Section 6. Reaffirmation. Each Guarantor hereby agrees that (i) all of its
Obligations under the Credit Documents shall remain in full force and effect on
a continuous basis after giving effect to this Amendment and (ii) each Credit
Document is ratified and affirmed in all respects.

Section 7. Governing Law. This Amendment and the rights of the parties hereunder
shall be governed by and construed in accordance with the laws of the State of
New York (without regard to conflicts of law principles that would result in the
application of any law other than the law of the State of New York).

Section 8. Effect of This Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of any Lender or Agent
under the Credit Agreement or any other Credit Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Credit
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.  Nothing herein shall be deemed to entitle
any party to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Credit Agreement or any other Credit Document in similar or different
circumstances.  

Section 9. Bookrunners.  Each of Deutsche Bank Securities Inc., J.P. Morgan
Securities LLC, Goldman Sachs Bank USA, Morgan Stanley Senior Funding, Inc.,
Citibank, N.A. and Bank of America, N.A. is a bookrunner with respect to this
Amendment and the Borrowers hereby agree that each is deemed an Arranger for
purposes of Sections 12.02(b) and 13.01 of the Credit Agreement and entitled to
the benefits and protections afforded to, and subject to the provisions
governing the conduct of, Arrangers thereunder.

--------------------------------------------------------------------------------

Section 10. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.  Delivery of an
executed signature page of this Amendment by facsimile transmission or
electronic transmission (e.g., “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart hereof.

Section 11. Miscellaneous. This Amendment shall constitute a Credit Document for
all purposes of the Credit Agreement. The Borrowers shall pay all reasonable
fees, costs and expenses of the Administrative Agent incurred in connection with
the negotiation, preparation and execution of this Amendment and the
transactions contemplated hereby.

[remainder of page intentionally left blank]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

TESLA MOTORS, INC.

 

 

By:

/s/ Jason Wheeler

 

Name: Jason Wheeler

 

Title: Chief Financial Officer

 

 

TESLA MOTORS NETHERLANDS B.V.

 

 

By:

/s/ Todd Maron

 

Name: Todd Maron

 

Title: Managing Director

 

 

 



[Third Amendment to Credit Agreement – Signature Page]

--------------------------------------------------------------------------------

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent, Collateral Agent and
a Lender

 

 

By:

/s/ Peter Cucchiara

 

Name: Peter Cucchiara

 

Title: Vice President

 

 

By:

/s/ Marcus M. Tarkington

 

Name: Marcus M. Tarkington

 

Title: Director

 

 

 



[Third Amendment to Credit Agreement – Signature Page]

--------------------------------------------------------------------------------

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

By:

/s/ Rebecca Kratz

 

Name: Rebecca Kratz

 

Title: Authorized Signatory

 

 

 



[Third Amendment to Credit Agreement – Signature Page]

--------------------------------------------------------------------------------

 

CITIBANK, N.A., as a Lender

 

 

By:

/s/ K. Kelly Gunness

 

Name: K. Kelly Gunness

 

Title: Vice President and Director

 

 

 



[Third Amendment to Credit Agreement – Signature Page]

--------------------------------------------------------------------------------

 

JPMorgan Chase Bank, N.A., as an Issuing Lender and a Lender

 

 

By:

/s/ Annaliese Fisher

 

Name: Annaliese Fisher

 

Title: Authorized Officer

 

 

 



[Third Amendment to Credit Agreement – Signature Page]

--------------------------------------------------------------------------------

 

Morgan Stanley Senior Funding, Inc., as a Lender

 

 

By:

/s/ Michael King

 

Name: Michael King

 

Title: Vice President

 

 

 



[Third Amendment to Credit Agreement – Signature Page]

--------------------------------------------------------------------------------

 

Bank of America, N.A., as an Issuing Lender and a Lender

 

 

By:

/s/ Robert M. Dalton

 

Name: Robert M. Dalton

 

Title: Senior Vice President

 

 

 



[Third Amendment to Credit Agreement – Signature Page]

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, N.A., as an Issuing Lender and a Lender

 

 

By:

/s/ Krista Mize

 

Name: Krista Mize

 

Title: Authorized Signatory

 

 

 

[Third Amendment to Credit Agreement – Signature Page]

--------------------------------------------------------------------------------

 

Schedule 1

 

Schedule 1.01(a)

Lenders; Commitments

 

Revolving Loan Commitments

 

Lender

Revolving Loan Commitment

DEUTSCHE BANK AG NEW YORK BRANCH

$147,500,000

GOLDMAN SACHS BANK USA

$175,000,000

CITIBANK, N.A.

$147,500,000

JPMORGAN CHASE BANK, N.A.

$147,500,000

MORGAN STANLEY SENIOR FUNDING, INC.

$147,500,000

BANK OF AMERICA, N.A.

$110,000,000

WELLS FARGO BANK, NATIONAL ASSOCIATION

$100,000,000

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

$25,000,000

TOTAL

$1,000,000,000

 

 